Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung ‘3GPP TSG RAN WG1’ (note: applicant submitted document 1/25/22).

Regarding claims 1, 17, and 20, Samsung teaches receiving, by a user equipment (UE), a downlink control information (DCI),
wherein the DCI specifies the scheduling of a first Physical Downlink Shared Channel (PDSCH) and a second PDSCH (pg. 3 ‘Others’: A Rel-15 does not support reception of multiple PDSCH at the same time except for a PDSCH scheduled by a DCI format with CRC scrambled by C-RNTI and another PDSCH scheduled by a DCI format with CRC scrambled by SI-RNTI).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer US 20220369225.

Regarding claims 1, 17, and 20, Iyer teaches receiving, by a user equipment (UE), a downlink control information (DCI),
wherein the DCI specifies the scheduling of a first Physical Downlink Shared Channel (PDSCH) and a second PDSCH (a single DCI may schedule multiple PDSCH from different TRPs with ideal-backhaul, [0143]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer as applied to claim 1 above, and further in view of Choi US 20220312446.

	Although Iyer teaches a DCI scheduling a first and second PDSCH, the reference is silent on wherein the DCI comprises a first downlink assignment index (DAI) corresponding to the first PDSCH and a second DAI corresponding to the second PDSCH.
	Choi teaches wherein the DCI comprises a downlink assignment index (DAI) corresponding to the PDSCH (A PDCCH (or DCI) for scheduling a PDSCH may include a value of the counter-DAI corresponding to a scheduled PDSCH, [0131]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Iyer by a DCI scheduling a first and second PDSCH, the reference is silent on wherein the DCI comprises a first downlink assignment index (DAI) corresponding to the first PDSCH and a second DAI corresponding to the second PDSCH, as suggested by Choi. This modification would benefit the system by providing a proven, reliable method for scheduling multiple PDSCHs.

Allowable Subject Matter
Claims 2-7, 9-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476